Appeal from order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about May 16, 2012, which confirmed the Support Magistrate’s finding that respondent-appellant father had willfully violated an order of support, dated August 23, 2006, and set an undertaking in the amount of $6,000, unanimously dismissed, without costs.
As appellant resides in New Jersey, beyond the scope of the arrest warrant issued by the Family Court in connection with this matter, and he has not been in contact with his appellate counsel, he is presently a fugitive who is unavailable to obey the Family Court’s mandate in the event of an affirmance (Matter of *593Skiff-Murray v Murray, 305 AD2d 751, 752-753 [3d Dept 2003]). Accordingly, his appeal may not be heard (id. at 753; see also Wechsler v Wechsler, 45 AD3d 470, 472 [1st Dept 2007]). Concur—Gonzalez, EJ., Friedman, Moskowitz and Feinman, JJ.